Citation Nr: 0123311	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to service-connected prostatitis.

2.  Entitlement to service connection for residuals of a 
transurethral resection of the prostate, claimed as secondary 
to service-connected prostatitis.

3.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James E. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which the RO granted an 
increase from a noncompensable evaluation to a 10 percent 
rating for service-connected prostatitis.  In a November 1997 
rating decision, the RO denied a temporary total rating under 
38 C.F.R. § 4.30 based on need for convalescence following a 
VA hospitalization from June 30 to July 2, 1997, during which 
the veteran underwent a transurethral resection of the 
prostate (TURP).  Although this issue was addressed in 
supplemental statements of the case (SSOC) dated November 
1997 and February 1998, the veteran did not perfect an appeal 
of this issue by filing a substantive appeal.  Accordingly, 
that issue is not before the Board at this time.     

In an April 1999 rating decision, the RO denied service 
connection for residuals of a TURP on the merits and denied a 
claim for service connection for prostate cancer as not well 
grounded.  The Board construes a statement from the veteran's 
representative, dated in January 2000, as the substantive 
appeal in regard to the issues addressed in the April 1999 
rating decision.  Accordingly, a timely appeal was filed and 
perfected.  See 38 C.F.R. § 20.301 (2000).

In a decision dated in April 2000, the Board initially 
addressed the issues noted above.  The Board denied the 
claims for service connection for prostate cancer and 
residuals of a TURP, both claimed as secondary to the 
service-connected prostatitis, on the basis that they were 
not well grounded.  In addition, the Board denied the claim 
for an evaluation in excess of 10 percent for the service-
connected prostatitis.

The veteran appealed the April 2000 Board decision.  In an 
Order dated in February 2001, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand, vacated the Board decision and remanded the 
matter to the Board.  As explained herein, the Board finds 
that additional development and due process actions are 
necessary in regard to the issues of entitlement to service 
connection for residuals of TURP, claimed as secondary to the 
service-connected prostatitis, and entitlement to a rating in 
excess of 10 percent for prostatitis.  The only issue 
addressed on the merits is entitlement to service connection 
for prostate cancer, claimed as secondary to the service-
connected prostatitis.


FINDINGS OF FACT

1.  The veteran's service medical records show that he 
received treatment for prostatitis during service; cancer of 
the prostate was not shown in service or until many years 
after service discharge.

2.  The medical evidence is against the claim that the 
veteran's prostate cancer is related to his service-connected 
prostatitis.


CONCLUSION OF LAW

Prostate cancer is not shown to be proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
diagnosed with prostatitis in October 1945.  At that time, it 
was noted that he had low back pain, no discharges, and his 
prostate was normal in size and tender.  The service medical 
records, including a discharge examination in November 1945 
prior to his reenlistment and another discharge examination 
in December 1946, are negative for a diagnosis of prostate 
cancer.

A VA examination report dated in October 1947 notes that the 
veteran's prostate was enlarged, boggy and tender.  The 
diagnoses included chronic prostatitis.  The record is 
negative for a diagnosis of prostate cancer.  

The RO received a statement dated in January 1949 from Dr. M. 
S., a private physician.  The physician noted that he had 
treated the veteran for nonspecific prostatitis since the 
veteran's discharge from military service.  

In rating decision of January 1949, the RO granted service 
connection for prostatitis.  A noncompensable evaluation was 
assigned, effective December 10, 1946.

A VA examination report dated in October 1949 shows that the 
veteran had urinary complaints.  An examination revealed an 
enlarged, tender and boggy prostate.  A prostatic smear 
revealed 30 white blood cells per HDF.  The diagnosis was 
chronic prostatitis.  

A VA examination report dated in August 1952 shows that the 
veteran's prostate was small, firm and very tender.  A 
prostatic smear revealed 3 to 6 white blood cells per HPF.  
The diagnosis was prostatitis, chronic (history and records); 
not found at time of this examination.  

Another VA examination report dated in October 1953 shows 
that the veteran complained of chronic prostatitis.  He 
reported that he had a discharge at times, no nocturia, and 
burning at times.  On examination, the veteran's prostate was 
small, tender and soft.  A prostatic smear revealed 60 to 70 
white blood cells PNF with occasional large clump.  The 
diagnosis was chronic prostatitis.

A VA examination report dated in July 1957 shows that the 
veteran reported that prostatitis was first diagnosed in 
1945.  He still complained of occasional urethral discharge 
and dysuria.  On examination, his prostate and external 
genitalia were normal.  A prostatic smear revealed 20 to 25 
white blood cells per HPF.  The diagnosis was chronic 
prostatitis.

At a VA examination in May 1959, the veteran complained of 
some urethral discharge.  The prostate was slightly enlarged, 
mildly tender and firm.  A prostatic smear revealed 0 to 2 
white blood cells per hpf.  The diagnosis was prostatitis, 
history, not found.

A medical report from Dr. J. E., dated in October 1976, notes 
that the veteran had a history of constant pain in the 
prostatic region, non specific discharge, and dysuria at 
times.  The diagnosis was moderate prostatitis.

At another VA examination in November 1976, the veteran 
reported having had problems with his prostate for years and 
stated that he sometimes had an early morning penile 
discharge.  He also reported that his prostate caused a 
considerable amount of backache and leg pain.  On 
examination, the prostate was slightly enlarged, particularly 
in the median portion, but consistency of the prostate was 
normal and there were no prostatic nodules.  A prostatic 
smear revealed rare white blood cells.  The examiner noted 
that prostatitis was not found on examination; the diagnoses 
was mild benign prostatic hypertrophy.

At a VA examination in December 1996, the veteran indicated 
that he had been treated for urinary problems by Dr. J. E., 
who had passed away three years prior.  He complained of 
urinary problems and right testicular pain.  He reported that 
he had to empty his bladder every three or four hours during 
the daytime.  On examination, the veteran had a three plus 
firm hypertrophied prostate that was nontender.  The 
prostate-specific antigen (PSA) was 3.78 and had been 2.95 in 
1996.  The diagnosis was likely benign hypertrophy of the 
prostate with some improvement using alpha-blockers.  The 
examiner further noted that the veteran's symptoms were 
compatible with bladder outlet obstruction.  In rating 
decision of March 1997, the RO awarded a 10 percent rating 
for the service-connected prostatitis, effective from October 
29, 1996, pursuant to Diagnostic Code 7527.

The veteran's claims file contains VA medical records of 
treatment from December 1996 to August 1997.  The veteran was 
hospitalized From June to July 1997 and underwent a 
transurethral resection of the prostate (TURP).  At 
admission, it was noted that he had a history of bladder 
outlet obstruction and despite medication he had had 
decreased force of urinary stream, urinary frequency and 
dysuria.  His PSA was 2.99.  A pathology report dated in July 
1997 of prostate tissue revealed adenocarcinoma, moderately 
differentiated, Gleason's score 2 + 3 = 5, in three of 95 
chips.  A VA outpatient treatment record dated August 1, 
1997, notes that the veteran had no dysuria or hematuria.  
There was significant improvement in the force of his urinary 
stream.  Another medical record dated August 25, 1997, notes 
that there were good results initially after the TURP; but 
that he now had decreased force of urinary stream and 
increased nocturia, but no dysuria or hematuria.

Additional VA outpatient treatment records were associated 
with the veteran's claims file.  A record dated February 2, 
1998 notes that the veteran denied having hematuria, dysuria, 
incontinence, and burning sensations.  He reported occasional 
difficulty starting his urinary stream and sometimes stopped 
before completely emptying his bladder.  He complained of 
right testicular tenderness since August 1997 with pain 
radiating into the right groin.  On examination, the prostate 
was not enlarged and there were no nodules but there was 
slight tenderness.  The impression was a normal prostate 
examination.

A VA genitourinary examination was conducted in January 1999.  
The veteran was 78 years old.  The examiner noted that the 
veteran had a history of chronic prostatitis and a TURP in 
June 1997 for symptoms of bladder outlet obstruction.  The 
veteran reported that he voided four to five times a day; 
there were no complaints of nocturia.  The veteran reported 
some incomplete early morning emptying of the bladder over 
the past three to four months, but no dysuria and hematuria.  
He had some occasional urge incontinence.  It was indicated 
that the PSA in February 1998 had been 1.06.  On examination, 
the prostate was approximately 25 grams, benign and nontender 
to palpation.  The examiner noted that the veteran's PSA had 
remained low and was 1.54 at the examination.  The examiner 
further noted that "there is little to no evidence to 
suggest that prostatitis can lead to prostate cancer from a 
basic research standpoint or as a clinical association."  
Accordingly, the examiner indicated that the veteran's 
prostate cancer was unrelated to his history of chronic 
prostatitis.

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1999.  The veteran stated that he 
had had an initial bout of prostatitis in service and urinary 
problems since then.  He indicated that he had not actively 
been treated for prostatitis from 1976 to 1996.  He had had 
surgery in 1997 and his urinary symptoms had cleared up 
immediately thereafter, except that he got an infection.  He 
had had a biopsy at the time of the 1997 surgery that 
revealed prostate cancer.  The veteran noted that he had not 
had any radiation therapy for the prostate cancer.  According 
to the veteran, a VA doctor specifically told him that his 
prostate problems, including the prostate cancer, was a 
result of his prostatitis.  In regard to his current prostate 
problems, the veteran stated that sometimes he did not get up 
at night at all and other times, he was up two or three times 
a night.  He claimed this happened about two or three nights 
a week.  The veteran testified that he was not currently 
taking any medication.

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied with the new 
requirements set out in the VCAA with respect to the 
veteran's claim for service connection for prostate cancer, 
claimed as secondary to prostatitis.  The record shows that 
all pertinent medical records identified by the veteran have 
been obtained and that the current record is sufficient to 
properly decide this claim.  The veteran has also been 
provided an appropriate VA examination with a medical opinion 
directly on point.  The RO advised the veteran of the basis 
for the denial of this claim in the April 1999 Statement of 
the Case.  Neither the veteran nor any other evidence 
indicates that additional favorable medical evidence or 
opinions are obtainable or exist.  The evidence indicates 
that the veteran received treatment for prostatitis from Dr. 
J. E., a private physician, and there is a report from him 
dated in October 1976.  Although the evidence does not 
contain treatment records from Dr. J. E., a remand to try to 
obtain such records appears to be futile as it is noted in 
the December 1996 VA examination report that Dr. J. E. had 
died in 1993.  Consequently, the Board finds that there is no 
need for additional evidentiary or procedural development 
under the revised law.

Service connection may be granted for a disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The evidence clearly shows that the veteran was treated for 
prostatitis during service, and thereafter.  The evidence is 
negative for prostate cancer until it was diagnosed in July 
1997.  The veteran contends that his service-connected 
prostatitis caused the carcinoma of the prostate.  He 
testified at the July 1999 hearing that a VA physician told 
him that his prostate cancer was due to his prostatitis.  
However, the veteran has furnished no medical evidence or 
opinion to support this view.  The VA medical records are 
negative for any medical opinion that the veteran's service-
connected prostatitis caused or in any way aggravated the 
prostate cancer.  In fact, the examiner at the January 1999 
VA examination specifically noted that "there is little to 
no evidence to suggest that prostatitis can lead to prostate 
cancer . . . ."

The veteran's contention in this case is that his service-
connected prostatitis caused his prostate cancer.  However, 
there is no competent medical evidence to support this theory 
of entitlement.  The only medical opinion in this regard is 
the January 1999 VA examiner's statement which indicates that 
the veteran's prostate cancer is unrelated to his history of 
chronic prostatitis.

The Board has considered the veteran's contentions with 
respect to the alleged relationship between prostate cancer 
and his service-connected prostatitis, but the veteran, as a 
layman is not competent to establish a medical nexus between 
the claimed disability and service or his service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the medical evidence, as a whole, does not 
support the veteran's claim for service connection for 
prostate cancer, claimed as secondary to prostatitis.


ORDER

Service connection for prostate cancer, claimed as secondary 
to the service-connected prostatitis is denied.


REMAND

The Board finds that additional due process and development 
is necessary with respect to the issues of entitlement to 
service connection for residuals of a TURP, secondary to the 
service-connected prostatitis, and for entitlement to an 
increased rating for prostatitis, currently evaluated as 10 
percent disabling.

As noted above, during the pendency of this appeal, the VCAA 
was enacted which revised the VA's duty to assist and notify 
the veteran of the evidence necessary to support his claims.  
The Board finds that a medical opinion is necessary as to 
whether there is any relationship between the veteran's 
prostatitis and the TURP.

In regard to an increased rating for the service-connected 
prostatitis, a review of the evidence of record shows that 
the most recent VA examination to evaluate the current 
severity of the veteran's prostatitis was completed in 
January 1999, more than two years ago.  In addition, the most 
recent VA outpatient treatment records are dated in February 
1999.  Accordingly, in order to evaluate the current severity 
of the veteran's service-connected prostatitis, the Board 
finds that a more contemporaneous VA genitourinary 
examination and more recent VA outpatient treatment records 
must be obtained.

Accordingly, further appellate consideration will be deferred 
and the case is Remanded to the RO for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for service connection for 
residuals of TURP and an increased rating 
for prostatitis.  After securing any 
necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment records from 
all sources adequately identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  Following the above, the RO should 
schedule the veteran for a VA 
genitourinary/urological examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
TURP and the current severity of the 
prostatitis.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated tests or studies should 
be conducted.  The examiner should review 
the veteran's complete military and 
medical history, and upon doing so answer 
the following questions:

a.  Is it at least as likely as not that 
the TURP was proximately due to or the 
result of prostatitis?  If not, to what 
degree, if any, was it aggravated by the 
service-connected prostatitis?  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

b.  Does the veteran have urine leakage?  
What are the veteran's daytime and 
nighttime voiding intervals?  What is the 
veteran's history since October 1995 of 
obstructed voiding and urinary tract 
infections?

c.  If possible to determine, what are 
the symptoms attributed solely to the 
service-connected prostatitis versus the 
residuals of the TURP?

The veteran is hereby informed that his 
cooperation at future VA examinations of 
his prostatitis is vitally important to a 
resolution of that claim, and that his 
failure to cooperate may have adverse 
consequences.  See 38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)) 
are fully complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for TURP, 
claimed as secondary to prostatitis, and 
entitlement to an increased rating for 
prostatitis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



